       Case 19-02556-LT7              Filed 06/29/20            Entered 07/01/20 21:13:14          Doc 29       Pg. 1 of 3
CSD 1001A [07/01/18]
Name, Address, Telephone No. & I.D. No.
 Stephan A. Hoover (299790)
 stephan@hooverlawsd.com
 P.O. Box 723                                                                                      June 29, 2020
 Carlsbad, CA 92018
 T: (619) 500-4525 F: (760) 687-0013



               UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
                  325 West F Street, San Diego, California 92101-6991

 In Re
 Bistermu Mora Salgado                                                            BANKRUPTCY NO.     19-02556-LT7
                                                                                  Date of Hearing: October 1, 2020
                                                                                  Time of Hearing: 10:00 a.m.
                                                                                  Name of Judge: Hon. Laura S. Taylor
                                                                        Debtor.



                                                                    ORDER ON
                               Joint Stipulation to Extend Discovery and Continue Status Conference


           7KHFRXUWRUGHUV as set forth on the continuation pages attached andQumbered             1     through      2   with

  exhibits, if any, for a total of   2    pages. Motion/Application Docket Entry No.      17 .

  //

  //

  //

  //

  //

  //

  //



  DATED:         June 26, 2020
                                                                         Judge, United States Bankruptcy Court




CSD 1001A
    Case 19-02556-LT7           Filed 06/29/20      Entered 07/01/20 21:13:14           Doc 29      Pg. 2 of 3
 CSD 1001A [07/01/18](Page 2)
 ORDER ON Joint Stipulation to Extend Discovery and Continue Status Conference
 DEBTOR: Bistermu Mora Salgado                                                          CASE NO: 19-02556-LT7


 The court considered the Joint Stipulation to Extend Discovery and Continue Status Conference, between Debtor
 Bistermu Mora Salgado and Creditor Aura Financial, LLC, and good cause appearing, makes the following order:

 1. The discover cut-off date is September 18, 2020.
 2. The status conference, calendared for August 27, 2020, 10:00 a.m. in Department 3, be continued until
    October 1, 2020 at 10:00 a.m..




CSD 1001A


                                                                           Signed by Judge Laura Stuart Taylor June 26, 2020
         Case 19-02556-LT7               Filed 06/29/20         Entered 07/01/20 21:13:14                Doc 29        Pg. 3 of 3

                                              United States Bankruptcy Court
                                             Southern District of California
In re:                                                                                                     Case No. 19-02556-LT
Bistermu Mora Salgado                                                                                      Chapter 7
Maria Lucila Rangel-Acosta
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0974-3                  User: Admin.                       Page 1 of 1                          Date Rcvd: Jun 29, 2020
                                      Form ID: pdfO1                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 01, 2020.
db/jdb         +Bistermu Mora Salgado,    Maria Lucila Rangel-Acosta,  2408 Fairmount Ave.,   Apt. G,
                 San Diego, CA 92105-6314

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 01, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 29, 2020 at the address(es) listed below:
              George Panagiotou     on behalf of Joint Debtor Maria Lucila Rangel-Acosta gpanagio1@gmail.com,
               mercedes@olympuslawcorp.com
              George Panagiotou     on behalf of Debtor Bistermu Mora Salgado gpanagio1@gmail.com,
               mercedes@olympuslawcorp.com
              James L. Kennedy   jim@jlkennedy.com, jlk@trustesolutions.net
              Kimberly Sabrina Winick    on behalf of Creditor   Aura Financial LLC kwinick@clarktrev.com
              Stephan Hoover    on behalf of Debtor Bistermu Mora Salgado stephan@hooverlawsd.com,
               hooverlawsd@ecf.courtdrive.com
              United States Trustee    ustp.region15@usdoj.gov
                                                                                             TOTAL: 6
